Citation Nr: 0839384	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  06-20 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin




THE ISSUES

1.  Entitlement to service connection for adrenal carcinoma, 
claimed as due to exposure to toxic chemicals in service.  

2.  Entitlement to service connection for a neurological 
disorder manifested by foot pain and numbness, claimed as due 
to exposure to toxic chemicals in service.  




WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from October 1975 to 
August 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 RO rating decision.  

In September 2008 the veteran testified before the 
undersigned Veterans Law Judge in a hearing at the RO when he 
submitted additional documents along with a waiver of initial 
RO jurisdiction.  The Board has accepted this additional 
evidence for inclusion into the record on appeal.  See 38 
C.F.R. § 20.800 (2008).  



FINDINGS OF FACT

1.  All notification and development action necessary to 
fairly adjudicate the issues on appeal has been accomplished.  

2.  The veteran was exposed during his military service to 
toxic chemicals including hydrazine, unsymmetrical 
dimethylhydrazine (UDMH), monomethylhydrazine (MMH), N-
Nitrosodimethylamine (NDMA) and nitrogen tetroxide, all of 
which are suspected carcinogens.  

3.  The veteran is competently diagnosed with a benign 
adrenal adenoma; he does not have a diagnosed neurological 
disorder of the feet.  

4.  Competent medical opinion of record does not show the 
veteran's adrenal adenoma is likely due to exposure to toxins 
during service.



CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by 
adrenal carcinoma that is due to or aggravated by military 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  

2.  The veteran does not have a neurological disorder 
manifested by foot pain and numbness that is due to or 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In March 2004 the RO sent the veteran a letter advising him 
that to establish entitlement to service connection for a 
disability the evidence must show a current disability, an 
injury or disease in service, and a relationship between the 
claimed disability and military service. The veteran had an 
opportunity to respond prior to issuance of the rating 
decision in July 2004.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for service connection and that he has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that letter cited above satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The letter advised the veteran that VA is responsible for 
getting relevant records from any Federal agency (including 
military, VA and Social Security records) and that VA would 
make reasonable efforts to obtain records on the veteran's 
behalf from non-Federal entities (including private 
hospitals, state and local governments, and employers) if 
provided appropriate authorization to do so.  

It also advised the veteran of the types of evidence 
acceptable.  The letter specifically advised the veteran, 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  

Proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; and (3) the evidence, 
if any, to be provided by the claimant.  38 C.F.R. 
§ 3.159(b)(1). As explained, all three content-of-notice 
requirements have been met in this appeal.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's notice requirements in regard to the 
rating issues were provided to the veteran before the rating 
action on appeal.  However, the Board finds that any arguable 
delay in providing full VCAA notice prior to the rating 
decision was not prejudicial to the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim has been fully developed 
before the case was readjudicated as reflected in the most 
recent Supplemental Statement of the Case (SSOC) issued in 
May 2007.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran has been afforded ample opportunity to submit such 
information and/or evidence.  

Neither in response to the letter cited hereinabove nor at 
any other point during the pendency of this appeal has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any arguable failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claim is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that VA notice must include 
information regarding the how VA establishes disability 
ratings and the effective date that may be assigned.  This 
was accomplished in an RO letter in March 2006.  There is 
accordingly no possibility of prejudice under the notice 
requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's service treatment record (STR) and post-service 
VA and non-VA medical records have been associated with the 
claims file.  The veteran has not identified, and the file 
does not otherwise indicate, that there are any other medical 
providers having records that should be obtained before the 
claims are adjudicated.  

The veteran contends that VCAA requires VA to obtain a formal 
Titan II Safety Report, which the veteran asserts was 
released in February 1981in response to a request by the 
Senate Armed Services Committee and relates to hazards 
associated with the Titan II missile system.  However, the 
report appears to be classified and is thus not available to 
VA.  Further, the fact that Titan II missile fuel contained 
toxins is not in dispute by VA, so obtaining the report would 
not be of any foreseeable benefit to the veteran's claims. 
Remands that would only result in imposing additional burdens 
on VA, with no benefit flowing to the claimant, are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The file contains reports of VA clinical history and physical 
(H&P) examinations in April 2004 and in August 2006.  The 
file was submitted for review and nexus opinion by a VA 
neurologist in April 2006 and by a VA endocrinologist in May 
2007.  The Board has found these examinations and resultant 
medical opinions to be adequate and sufficient as a basis for 
adjudication of the claims for service connection.  

The veteran contends that he should be examined by a 
toxicologist because he asserts that an endocrinologist not 
competent to opine on the issue.  However, careful review of 
the endocrinologist's opinion shows that the review was 
conducted by a competent physician (Chief of Endocrine Staff) 
who cited relevant medical studies.  There is no indication 
in the file that the VA endocrinologist was not competent to 
articulate an opinion in regard to the issue referred.  

There is accordingly no need for remand for further 
examination at this point.  38 C.F.R. § 3.159(c)(4).  

The veteran has also been afforded a hearing before the Board 
at which he presented argument in support of his claim.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for service 
connection on appeal before the Board.  



II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.  

In this case, the veteran is claiming service connection for 
adrenal carcinoma and for a neurological disorder manifested 
by foot pain and numbness.  He asserts that both claimed 
disorders became manifest many years after discharge, but 
were both proximately caused by exposure to toxic chemicals 
in Titan II missile fuel.  


Injury or event during military service

The veteran's DD Form 214 shows that he was a Missile 
Facilities Specialist assigned to the Strategic Air Command, 
and he is referred to in STR as a "missile crewman."  The 
Board accordingly accepts that the veteran worked in close 
proximity to the Titan II missile as he contends.  

The veteran has also presented numerous internet articles and 
other evidence tending to show that the Titan II missile was 
prone to leakage of fuel and other vapors, and that the 
system was phased out at least in part due to safety 
concerns.   
The Board accordingly accepts that the veteran's military 
duties exposed him to vapors from missile fuel.  

Finally, the veteran has submitted various articles showing 
that Titan II missile fuel contained chemicals including 
hydrazine and unsymmetrical dimethylhydrazine (UDMH), 
monomethylhydrazine (MMH), N-Nitrosodimethylamine (NDMA) and 
nitrogen tetroxide.  

The articles also stated that both hydrazine and UDMH are 
highly toxic and are listed by the American Conference of 
Governmental Industrial Hygienists (ACGIH) as suspected human 
carcinogens.  The Board accordingly accepts that the veteran 
was exposed to hazardous chemicals during service.  


Diagnosis

That a condition or injury occurred in service alone is not 
enough; there must be a disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993).  

Existence of current disability must be shown by competent 
medical evidence.  Degmetich, 104 F.3d 1328 (1997).  This is 
the essence of the first part of the Hickson analysis.  

"Current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Chelte v. Brown, 10 Vet. App. 268 (1997).  

A March 2004 letter from Dr. RSM of the Mayo Clinic dated in 
March 2004 states that the veteran had been evaluated by 
specialists including a rheumatologist, gastroenterologist, 
neurologist, cardiologist, urologist and endocrinologist.  

Dr. RSM stated that the veteran was shown to have a 
nonfunctioning adrenal carcinoma; the veteran's arm and foot 
pain was not shown to be due to a primary neurologic problem 
and many secondary causes of peripheral neuropathy had been 
ruled out.  

Subsequent VA computed tomography (CT) scans in May 2004 and 
in April 2005 showed a continued impression of a left adrenal 
nodule without any significant changes since the 2003 Mayo 
Clinic report, and most likely representing a lipid-poor 
adenoma.  

In regard to foot pain, the veteran had a VA history and 
physical (H&P) clinical examination in the VA community-based 
outpatient clinic (CBOC) in April 2004 when he complained of 
having foot pain and expressed concern that he had multiple 
symptoms due to exposure to Titan missile fuel.  On 
examination, the veteran had flat feet, but no otherwise 
remarkable foot pathology, and his gait and station were 
normal.  

The veteran's VA Computerized Problem List lists ongoing 
complaints including benign neoplasm of the adrenal gland and 
"foot pain."  

The Board finds at this point that the veteran is shown to be 
competently diagnosed with benign adrenal adenoma.  The first 
element of service connection is accordingly met for that 
disorder.  

However, there is no medical evidence of a current 
neurological disorder of the feet.  The Board notes that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not constitute a disability for which 
service connection can be granted.  Sanchez-Benitez v. 
Principi, 259  F.3d 1356 (Fed. Cir. 2001).  

"Congress specifically limits entitlement to service-
connected disease or injury where such cases have resulted in 
a disability ... in the absence of a proof of present 
disability there can be no claim."  Brammer, 3 Vet. App. 
223, 225.  

There being no evidence of a present neurological disability 
of the feet for which service connection may be granted, the 
Board finds that the veteran has not submitted a claim for 
that disorder.  

The Board notes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In this case, the veteran's lay evidence regarding foot pain 
does not establish a current diagnosis under the criteria of 
Jandreau, there being no contemporaneous or subsequent 
medical diagnosis.  


Nexus

As noted, the veteran is shown to have a current disorder 
manifested by benign adrenal adenoma.  

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  This is the 
essence of the third part of the Hickson analysis.  

A January 2004 letter to the veteran from Dr. JEA, a private 
neurologist, states that he had reviewed documents provided 
by the veteran regarding UDMH exposure and the veteran's 
symptomatology.  Dr. JEA stated it was not at all obvious how 
all of the veteran's symptoms could be blamed on such 
exposure.  Dr. JEA recommended that the veteran consult a 
toxicologist.  

Similarly, in a January 2004 letter to the veteran, Dr. HSL 
had reviewed treatment notes at the veteran's request but was 
unable to link his medical symptoms to exposure in the Air 
Force.  

In March 2005, the veteran spoke to a VA physician in the 
CBOC requesting support for his belief that many complaints 
(adrenal adenoma, joint pains, and repeated infections) were 
related to exposure to UDMH.  The veteran stated he wanted to 
speak to a toxicologist because he strongly believed, based 
on extensive background reading, that his complaints were 
linked to such exposure.  

The CBOC physician informed the veteran that he was not a 
toxicologist and had no expertise in rocket fuel 
(specifically UDMH), and that, although he felt the veteran's 
exposure was significant, he did not personally feel the 
current complaints were related.  The CBOC physician stated 
that the Veterans Integrated Service Network (VISN) did not 
have the services of a toxicologist.  

The file was reviewed by a VA neurologist in April 2006 who 
noted the veteran's complaint of bilateral arm, leg, and foot 
pain and complaint of asymptomatic adrenal adenoma.   The 
reviewer stated review of POISINDEX Managements for the 
chemicals in question showed no evidence of causing or 
aggravating the complaints contended by the veteran.  

Specifically, the chemicals did not cause epicondylitis 
(which was the only identified cause of foot pain in 
treatment records), asymptomatic adrenal adenoma, or 
nonspecific body pain.  A review of the claims file also 
failed to show a causal relationship between low-dose 
exposure and the veteran's symptoms.  

The VA neurologist concluded it was less likely than not that 
the veteran's low-dose exposure to chemicals during military 
service caused or aggravated his adrenal adenoma or other 
complaints.  Rather, his review of the file showed it was 
much more likely that the veteran suffered from a form of 
fibromyalgia.  

The veteran had a VA CBOC H&P examination in August 2006 when 
he spoke at length to the examiner regarding his contention 
that he had disabilities resulting from exposure to rocket 
fuel.  The examiner informed the veteran that most of the 
articles presented by him did not link his medical problems 
to chemical rocket fuel exposure.  

However, one article did note that benign adrenal adenoma to 
be associated with one of the chemicals cited, and the 
veteran might have a service connection claim for that one 
specific condition.  The examiner also stated that further 
support for his claim could be inferred based on a 
significant decrease in allowable exposure to these chemicals 
at present, compared to the allowable limit when he was 
exposed.  

The file was reviewed by a VA endocrinologist in May 2007.  
The reviewer noted that the veteran's left adrenal adenoma 
was found incidentally in 2003 in the course of an evaluation 
for cough and chest pain, but that serial CT and magnetic 
resonance imaging (MRI) scans through April 2007 had shown 
stability (non-growth) of the lesion through the present.  

The veteran was accordingly shown to have a benign, non-
functional adrenal adenoma.  Adrenal adenomas were noted to 
be found incidentally in five percent of patients undergoing 
abdominal or chest CT scans; the cause of adrenal adenomas in 
humans was unknown and there were no studies showing an 
increased number of adrenal tumors in humans with 
occupational exposure.  It was accordingly less likely than 
not that the adrenal adenoma was caused by or the result of 
exposure to NDMA.  
  
The veteran testified before the Board in September 2008 as 
to his personal conviction that his adrenal adenoma was 
related to exposure to toxins in service, based on his own 
extensive research.  A layperson is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 
466 (1991).  

However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom 
Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993); Bostain v. 
West, 11 Vet. App. 124, 127 (1998); Grivois v. Brown, 6 Vet. 
App. 135 (1994).  

Instead, it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case 
there is no competent opinion of nexus by any trained health 
professional.  

The veteran has submitted numerous articles and studies 
gleaned from the internet showing an increased risk of cancer 
attributable to exposure to hydrazine, UDMH, MMH, NDMA and/or 
nitrogen tetroxide.  

A medical article or treatise can provide important support 
when combined with an opinion of a medical professional if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible 
causality based upon subjective facts rather than 
unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 
222, 228 (1999) (emphasis added).  

In this case, the competent medical opinion does not show 
that the medical articles submitted by the veteran establish 
a likely nexus between this veteran's adrenal adenoma and his 
exposure to chemicals in service.  The VA H&P examiner in 
August 2006 specifically stated that most of the articles 
presented by the veteran did not link his medical problems to 
chemical rocket fuel exposure.  

The same VA H&P examiner stated that the veteran might have a 
service connection claim because one of the articles 
associated benign adrenal adenoma with one of the chemicals 
cited, but the examiner did not cite any clinical rationale 
for why the article should apply in this veteran's case.  

The Board notes that a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  

Similarly, medical opinions expressed in speculative language 
do not provide the degree of certainty required for medical 
nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Bostain, 11 Vet. App. 124, 127-28.  

The speculative opinion of the VA H&P examiner that the 
veteran might have a claim is also contradicted by the later 
opinion of the VA endocrinologist in May 2007 who stated, 
after reviewing the medical record (including the observation 
of the H&P examiner) that it was not likely the veteran's 
adrenal adenoma was related to chemical exposure in service.  
The endocrinologist supported that opinion with clinical 
rationale and citation to the treatment record.  

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In this case the Board finds that the opinion of the VA 
endocrinologist is more probative than that of the VA H&P 
examiner because it is supported by clinical rationale and is 
also consistent with other opinions of record.  

The physician's access to the claims file and the 
thoroughness and detail of the opinion are factors for 
assessing the probative value of a medical opinion.  Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000).  

The Board also notes at this point that the Court has 
expressly declined to adopt a rule that accords greater 
weight to the opinion of the veteran's treating physician 
over a VA or other physician.  Winsett v. West, 11 Vet. App. 
420 (1998); Chisem v. Brown, 4 Vet. App. 169, 176 (1993); 
Guerrieri, 4 Vet. App. 467, 471-73.  

In addition to the medical evidence, the Board has carefully 
considered lay evidence offered by the veteran, to include 
his testimony before the Board and his correspondence to VA.  

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  However, the Board must 
consider the purpose for which lay evidence is offered.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  

In this case the veteran's lay evidence is offered to 
establish a medical etiology between the claimed adenoma and 
exposure to toxins in service.  However, as shown above the 
veteran's unsupported lay opinion is not competent to 
establish the etiology of a medical disorder.  

The Board notes that an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis, and, 
where an opinion is used to link the current disability to a 
cause during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Because the veteran is a layperson not competent to opine on 
etiology, his unsupported lay opinion is not competent, and 
his credibility is not an issue at this point.  See Layno, 6 
Vet. App. 465, distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").  

Accordingly, based on the medical and lay evidence of record, 
the Board finds that the criteria for service connection for 
an adrenal adenoma are not met.  Therefore, the claim must be 
denied.  

In adjudicating this claim the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  



ORDER

Service connection for adrenal carcinoma is denied.  

Service connection for a claimed neurological disorder 
manifested by foot pain and numbness is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


